Case 1:17-cv-21955-DPG Document 159 Entered on FLSD Docket 08/05/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 17-cv-21955-GAYLES


   MARIE L. JEAN PIERRE,

              Plaintiff,

                    v.

   PARK HOTELS & RESORT, INC., a
   foreign corporation f/k/a HILTON
   WORLDWIDE, INC.,

              Defendant.                              /

                                         FINAL JUDGMENT

         Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with the

  jury’s verdict of January 14, 2019, it is hereby

         ORDERED AND ADJUDGED that Final Judgment is entered in favor of Plaintiff

  MARIE L. JEAN PIERRE, and against Defendant PARK HOTELS & RESORT, INC., on Counts

  IV and VII of Plaintiff’s Complaint for Plaintiff’s claims of retaliatory termination based on her

  religious beliefs, as follows:

         1.        Final Judgment is entered in the total amount of Eight Hundred and Thirty Six

  Thousand Dollars ($836,000.00), comprised of:

                  $36,000.00 for lost wages from the termination;

                  $500,000.00 for emotional pain and mental anguish from the termination; and

                  $300,000.00 for punitive damages.

         2.        Interest shall accrue on this judgment at the rate prescribed by 28 U.S.C. § 1961

  until this judgment is satisfied, for which sum let execution issue.

         3.        The Court retains jurisdiction for the purposes of awarding attorney’s fees and
Case 1:17-cv-21955-DPG Document 159 Entered on FLSD Docket 08/05/2019 Page 2 of 2



  costs, and any prejudgment interest on Plaintiff’s economic damages. The Court also retains

  jurisdiction over any remaining post-judgment motions filed by the parties.

         DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of August, 2019.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                  2
